CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the accompanying annual Report on Form 10-KSB of Capital City Energy Group, Inc. for the year ended October 31, 2007, I certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, to my knowledge, that: (1) the annual Report on Form 10-KSB of Capital City Energy Group, Inc. for the year ended October 31, 2007 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) the information contained in the annual Report on Form 10-KSB for the year ended October 31, 2007, fairly presents in all material respects, the financial condition and results of operations of Capital City Energy Group, Inc By: /s/ Jennie Slade Name: Jennie Slade Title: Principal Executive Officer, Principal Financial Officer and Director Date: January 28, 2008
